         Case 1:20-cr-00667-VEC Document 118
                                         117 Filed 08/26/21 Page 1 of 1




Donald D. duBoulay                                         305 Broadway, Suite 602
 Attorney at Law                                           New York, NY 10007


                                           MEMO ENDORSED
Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                           August 26, 2021

The Honorable Valerie E. Caproni
United States District Judge                                    USDC SDNY
Southern District of New York                                   DOCUMENT
40 Foley Square                                                 ELECTRONICALLY FILED
New York, New York 10007                                        DOC #:
                                                                DATE FILED: 8/26/2021
Re: United States v. Luis Garcia
       20 Cr. 667 (VEC)

Dear Judge Caproni:

        This Court has recently rescheduled Luis Garcia’s appearance in the above referenced
matter to September 20, 2021 at 11:00 a.m. I write to inform to Court that I have a previously
scheduled appearance on September 20, 2021 at 11:00 a.m. in New York State Supreme Court. It
is anticipated that that matter should will last for approximately one hour. Thus, I respectfully
request that the Court reschedule Mr. Garcia’s appearance to a later time on the aforementioned
day or to another day, convenient to the Court. The Government consents to this application


                                                    Respectfully submitted,
                                                           /s/
                                                    ___________________
                                                    Donald duBoulay
                                                    Attorney for Luis Garcia
                                                    305 Broadway, Suite 602
                                                    New York, New York 10007
                                                    (212) 966 3970


cc: Christopher Clore
     Luis Garcia (via mail)
                                           Application GRANTED. The change of plea
                                           hearing is adjourned to September 20, 2021
                                           at 2:00 p.m.


                                           SO ORDERED.



                                                                           8/26/2021
                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE
